DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 5/4/21.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 1, 8, 9, 15, the cancellation of claim 21, and the addition of new claims 24 and 25.  Claims 1-4, 6, 8-12, 14-18, 20 and 22-25 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0252346 A1 (Chaudhri), U.S. Publication No. 2013/0159892 A1 (Suraj) and U.S. Publication No. 2014/0101621 A1 (Zhu).
	Referring to claim 1, Chaudhri discloses a computer-implemented method, comprising: detecting a first operation on a mobile computing device and initiating a  Chaudhri discloses user gestures which are carried out to 
	Chaudhri and Suraj do not disclose determining that the acceleration motion reaches an acceleration threshold.  Zhu discloses determining that the acceleration reaches an acceleration threshold (page 3, paragraph 40-43).  Zhu describes a shake input of a mobile device and determining acceleration values.  These values are analyzed to determine if a threshold has been exceeded which includes determining if the acceleration threshold has been reached.  It 
	Referring to claims 2, 10 and 16, Chaudhri discloses automatically ending the manipulation mode after the manipulation of the at least one of the one or more mobile applications is completed (page 18, paragraph 218).  The manipulation mode ends when the user stops interacting with the icons.
	Referring to claims 3, 11 and 17, Chaudhri discloses detecting a third operation on the touchscreen of the mobile computing device and ending the manipulation mode of the at least one of the one or more mobile applications in response to the third operation (page 27, paragraph 275).
	Referring to claims 4, 12 and 18, Chaudhri discloses that the first operation, or the third operation is at least one of one or more press operations, a press-and-hold operation, a slide operation performed on the touchscreen of the mobile computing device, or an acceleration motion performed on the mobile computing device (page 18, paragraph 217).
	Referring to claims 6, 14 and 20, Chaudhri discloses that the first operation, the second operation, or the third operation is a touch-sensitive operation performed on the touchscreen of the mobile computing device, and the touch-sensitive operation is performed by at least one of a hand, a resistive sensing device, a capacitive sensing device, an infrared sensing device, an 
	Referring to claim 9, Chaudhri discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:  detecting a first operation on a mobile computing device and initiating a manipulation mode of one or more mobile applications in response to the first operation (page 18, paragraph 217).  Chaudhri discloses that the manipulation mode of the one or more mobile applications is a mode for processing application data based on a user operation without starting the one or more mobile applications (page 18, paragraph 218).  Chaudhri discloses a reconfiguration mode where the manipulation occurs without the user accessing the mobile applications.  Chaudhri discloses while the manipulation mode of the one or more mobile applications is initiated, detecting a second operation for at least one of the one or more mobile applications, wherein the second operation includes an acceleration motion performed on the mobile computing device and a press-and-hold operation performed on one or more application icons corresponding to the at least one of the one or more mobile applications displayed concurrently on a touchscreen of the mobile computing device (page 18, paragraph 220, page 11, paragraph 101).  Chaudhri discloses a second operation for initiating a manipulation which includes a combination of a slide operation performed on a touchscreen of the mobile computing device and a press or a press-and-hold operation at the edge of the display.  Chaudhri discloses initiating a manipulation of the at least one of the one or more mobile applications in response to determining the acceleration motion (page 18, paragraph 218, paragraph 220, page 11, paragraph 101).  Chaudhri discloses performing an animation on the one or more mobile application icons corresponding to the at least one of the one or more mobile applications to show a status of the manipulation of the at least one of the one or more mobile applications (page 18, paragraph 218).  Chaudhri does not disclose that the manipulation includes at least one of clearing a cache of the at least one of the one or more 
	Chaudhri and Suraj do not disclose determining that the acceleration motion reaches an acceleration threshold.  Zhu discloses determining that the acceleration reaches an acceleration threshold (page 3, paragraph 40-43).  Zhu describes a shake input of a mobile device and determining acceleration values.  These values are analyzed to determine if a threshold has been exceeded which includes determining if the acceleration threshold has been reached.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Zhu determining that the acceleration reaches an acceleration threshold.  A person of ordinary skill in the art would know to substitute a known element such as the acceleration threshold of Zhu to Chaudhri.  Chaudhri discloses input means which measures motion and comparing this motion to an acceleration threshold would obtain the same and predictable results as taught in Chaudhri and Zhu.
	Referring to claim 15, Chaudhri discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (page 8, paragraph 78).  Chaudhri discloses devices which implement the features below.  Chaudhri discloses detecting a first operation on a mobile computing device and initiating a manipulation mode of one or more mobile applications in response to the first operation (page 18, paragraph 217).  Chaudhri discloses that the manipulation mode of the one or more mobile applications is a mode for processing application data based on a user operation without starting the one or more mobile applications (page 18, paragraph 218).  Chaudhri discloses a reconfiguration mode where the manipulation occurs without the user accessing the mobile applications.  Chaudhri discloses while the manipulation mode of the one or more mobile applications is initiated, detecting a second operation for at least one of the one or more mobile applications, wherein the second operation includes an acceleration motion performed on the mobile computing device and a press-and-hold operation performed on one or more application icons corresponding to the at least one of the one or more mobile applications displayed concurrently on a touchscreen of the mobile computing device (page 18, paragraph 220, page 11, paragraph 101).  Chaudhri discloses a second operation for initiating a manipulation which includes a combination of a slide operation performed on a touchscreen of the mobile computing device and a press or a press-and-hold operation at the edge of the display.  Chaudhri discloses initiating a manipulation of the at least one of the one or more APPs in response to the second operation determining the acceleration motion (page 18, paragraph 218, paragraph 220, page 11, paragraph 101).  Chaudhri discloses performing an animation on the one or more mobile application icons corresponding to the at least one of the one or more mobile applications to show a status of the manipulation of the at least one of the one or more mobile applications (page 18, paragraph 218).  Chaudhri does not disclose that the manipulation includes at least one of clearing a cache of the at least one of the one or more mobile applications, compressing data associated with the at least one of the one or more mobile applications, or defragmenting data associated with the at least one of the one or more mobile applications.  Suraj discloses manipulation of at least one or more mobile applications in response to an operation, with the manipulation including clearing a cache of the one or more mobile applications (Figure 4, page 3, paragraph 38).  It would have been obvious to one of ordinary skill in the art to learn from Suraj the manipulation of at least one or more mobile applications in response to an operation, with the manipulation including clearing a cache of the one or more mobile applications.  One of ordinary skill in the art has the technical expertise to know that clearing a cache is a known component associated with web applications.  Suraj discloses this known technique that would improve the mobile device of Chaudhri to carry out known functions related to applications used in a mobile device.
	Referring to claim 24, Chaudhri, Suraj and Zhu disclose performing the animation comprises controlling an application icon to switch from a first display state to a second display state (Chaudhri, page 18, paragraph 218).  Chaudhri discloses an animation of the icon which goes for a normal state in normal operation mode to a jiggle state.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri, Suraj, Zhu and U.S. Patent No. 8, 015, 507 B2 (Madsen et al.).
Referring to claim 8, Chaudhri does not disclose that an animation on an mobile application icon is a fading animation of the mobile application icon occurs, where the mobile application icon begins to fade when the manipulation starts and returns back to normal when the manipulation ends.  Madsen discloses an animation on an application icon is a fading animation of the application icon occurs, where the application icon begins to fade when the manipulation starts and returns back to normal when the manipulation ends (column 2, lines 36-41).  Madsen discloses how user feedback is provided through faded representations of the icon.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Madsen that an animation on an application icon is a fading animation of the application icon occurs, where the application icon begins to fade when the manipulation starts and returns back to normal when the manipulation ends.  Madsen discloses the use of icon fading for conveying icon status and representations.  One of ordinary skill in the art would understand from Madsen’s teachings that fading animation can be associated with a manipulation process of an icon.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri, Suraj, Zhu and U.S. Publication No. 2011/0302414 A1 (Logan).
	Referring to claim 22, Chaudhri, Suraj and Zhu do not disclose that clearing the cache of at least one of the one or more mobile computing applications comprises invoking at least two pre-stored deletion options.  Logan discloses clearing the cache of at least one of the one or mobile computing applications comprises invoking at least two pre-stored deletion options based on the second operation, wherein each deletion option corresponds to a cache category (reference number 491, 493, Figure 15B, page 9, paragraph 108) and clearing the cache in a corresponding cache category based on a deletion option selected by a user (page 10, paragraph 109, 110).  Logan discloses cache deletion options include a cache scroll bar and delete buttons which directly affect the deletion process.  The user chooses between these options which belong in different configuration categories.  One determining the amount of data to be deleted and another determining the deletion of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Logan clearing the cache of at least one of the one or mobile computing applications comprises invoking at least two pre-stored deletion options based on the second operation.  Logan discloses cache configuration options which one of ordinary skill in the art would know to add to Chaudhri, Suraj and Zhu.  One of ordinary skill in the art would understand from the teachings of Logan to add the cache features to Chaudhri, Suraj and Zhu to obtain the same predictable results for deleting cache data.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri, Suraj, Zhu and U.S. Patent No. 8,749,560 B2 (Ording).
	Chaudhri, Suraj and Zhu do not disclose animation comprising moving an application icon based on a predetermined track.  Ording discloses moving an application icon based on a predetermined track (column 1, lines 20-25, column 2, lines 24-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Ording moving an application icon based on a predetermined track.  Chaudhri discloses a cursor moving along a set path (page 17, paragraph 211).  One of ordinary skill in the art would know from the teachings of Chaudhri that animation of a moving icon is based on a predetermined track.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0252346 A1 (Chaudhri), U.S. Publication No. 2013/0159892 A1 (Suraj) and U.S. Publication No. 2014/0101621 A1 (Zhu) and U.S. Publication No. 2015/0153931 A1 (Zhang).
Referring to claim 25, Chaudhri, Suraj and Zhu do not disclose performing the animation 
comprises flipping an application icon 360 degrees or rotating the application icon 180 degrees back and forth.  Zhang discloses performing the animation comprises flipping an application 360 degrees or rotating the application icon 180 degrees back and forth (page 1, paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Zhang comprises flipping an application icon 360 degrees or rotating the application icon 180 degrees back and forth.  Zhang discloses how in prior arts icon status and status of a manipulation is conveyed through rotation of the icon.  This provides motivation for Chaudhri to learn from Zhang additional visual status means.  
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
	Applicant discloses that Chaudhri, Suraj and Zhu do not disclose an acceleration motion performed on the mobile computing device and a press-and-hold operation performed on one or more application icons corresponding to the at least one of the one or more mobile applications displayed concurrently.  As stated in the rejection, Chaudhri discloses accepting input including an acceleration motion, a press-and-hold operation.  As shown in Figure 5B of Chaudhri, there are mobile application icons which are concurrently displayed on a touchscreen and where these icons are each manipulated, some two at a time. 
Applicant’s arguments, see “Dependent Claim 8”, filed 5/4/21, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madsen.
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 5, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143